Citation Nr: 1626844	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-26 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S. H.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1953 to June 1955.  He received decorations including the Korean Service Medal, United Nations Service Medal, and Good Conduct Medal. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the May 2016 Board hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in March 2012.  Though the March 2012 VA examiner opined that the Veteran's left ear hearing loss is at least as likely as not related to service, the left ear hearing loss was not so severe so as to constitute a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2015).  The Veteran testified that since his March 2012 VA examination, he thinks his left ear hearing loss has gotten worse.  See May 2016 Board hearing transcript at p. 12.  Given this indication that the Veteran's hearing in the left ear may have worsened since the March 2012 VA examination, the Veteran should be afforded a VA examination to determine the severity of left ear hearing loss for purposes of determining whether there is a left ear hearing loss disability for VA purposes.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A new medical opinion regarding etiology is not required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain outstanding relevant VA treatment records, to include records pertaining from June 2016 to present. 

2. Afterwards, schedule the Veteran for a VA audiological examination to determine the severity of his left ear hearing loss for purposes of determining whether there is a current left ear hearing loss disability for VA purposes.  Provide the VA examiner with the claims file (Virtual VA and VBMS) for review of the case.  

The examiner is asked to perform all necessary testing to determine the severity of the Veteran's left ear hearing loss under the normal VA protocol for audiological testing.  An opinion as to etiology is not required.  

3. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




